Title: To George Washington from Allan Macrae, 13 May 1755
From: Macrae, Allan
To: Washington, George



Dumfries May 13: 1755
Dr Sr

Your dissinterested friendship for the Young Man I venturd to Recomend to your notice on a former Occasion, Encourages me to apply to you once more in his behalf. As I see every day almost, produces new Councills & new Regulations, I know not what may be his Fate, as he is without an Aquaintance, or Friend, & as You will now have Opptys of making Observations on his Conduct, I fondly flatter myself you’ll do his Merit justice—& in this hope I leave him to you.
I have by this Conveyance sent him the Governrs Speech, & the Latest Accots we have this way from Brittain, tho’ I imagine they Cannot be new to you, who must have, not only the best, but Earliest intelligence. It may be agreeable to you if you have no later accts to know Miss Hanah & Mr Bryan Fairfax passd this on fryday in their Way to Westmoreland when The Belvoir Family were well, & yesterday I had a Messenger from Nomony when your Sister Lee &c. were well.

Colo. Fitzhugh was at Aquia two Days attending a survey on some of his Lands in Dispute with Peyton, as soon as it was finishd he went off full of Spirit & Zeal for the Service the Generall had Comissd him to Execute.
Our hopes are very Sanguine, which are still heightned by the Expedition, & regularity with which the Army seem to proceed. Mr Dobbs seems to have some Stout fellows at Alexanda, not a Despicable reinforcement.
As you have my Warmest Wishes, none woud more Sincerly rejoice at any Good fortune which Shoud arrive to you, as thers none who is with greater Sincerity Yr Friend than

Allan Macrae

